174 S.W.3d 671 (2005)
In the Interest of L.M.P., C.A.V.P., P.P., III, Plaintiff,
Missouri Department of Social Services, Children's Division, Respondent,
v.
V.L.P. (Natural Mother), Appellant.
No. WD 64906.
Missouri Court of Appeals, Western District.
September 27, 2005.
Motion for Rehearing and/or Transfer Denied November 1, 2005.
Tom J. Bowman, Richmond, MO, attorney and guardian for the children.
Timothy D. Tipton, Excelsior Springs, MO, and Bruce B. Brown, Kearney, MO, for Appellant V.L.P.
*672 Jeremiah W. (Jay) Nixon, Atty. Gen., Jefferson City, MO, for Respondent Missouri Children's Division.
Gary L. Gardner, Asst. Attorney General, Jefferson City, MO, and Anne Virginia Kiske, St. Joseph, MO, co-counsel for Respondent joins on the briefs for Respondent.
Before VICTOR C. HOWARD, P.J., JAMES M. SMART, JR., and THOMAS H. NEWTON, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 1, 2005.

Order
PER CURIAM.
V.L.P. appeals the juvenile court's judgment that terminated her parental rights as to her three children on the grounds of neglect and failure to rectify harmful conditions. Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).